May 1, 2010 Lazard Retirement Series Prospectus U.S. Equity International Equity Emerging Markets Lazard Retirement U.S. Strategic Equity Portfolio Lazard Retirement International Equity Portfolio Lazard Retirement Emerging Markets Equity Lazard Retirement U.S. Small-Mid Cap Equity Portfolio Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete.
